DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
	Claims 21 and 22 are relabeled claims 20 and 21 respectively.
	Note: The claims are relabeled as above because claims must be presented in numerical order, and there was previously no claim 20 in the application.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is drawn to a reactor for the non-oxidative thermal degradation of rubber containing waste.
The closest prior art of record is Karanikas (US 9,920,251) in view of Kaczmarek (US 2010/0076245) and Abdulbaki (“Final Design Report, Pyrolysis Feeder) as described in the 103 rejection of claim 1 set forth in the Non-Final Rejection mailed 3/8/2021.
The combination of Karanikas, Kaczmarek, and Abdulbaki fails to teach or suggest a hermetically sealed flow through reactor for non-oxidative thermal degradation of rubber like that of claim 1 wherein the cooling zone includes “one or more gas outlets for withdrawing gas or gases, the one or more gas outlets controllable such that negative pressure is applied to the cooling zone”, and wherein each thermal reaction zone is provided with “one or more gas outlets for withdrawing gas or gases evolved during the non-oxidative thermal degradation of rubber, the one or more gas outlets controllable such that a negative pressure is applied to the thermal reaction zone.”
There is no prior art of record which cures the deficiencies of Karanikas, Kaczmarek, and Abdulbaki.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772